Case 19-80064-TLS
       8:19-cv-00405-LSC
                     Doc 1953
                           Doc #Filed
                                 5 Filed:
                                      09/25/19
                                          09/25/19
                                                Entered
                                                    Page09/25/19
                                                         1 of 3 - Page
                                                                  14:09:36
                                                                       ID # 336
                                                                             Desc Main
                              Document      Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEBRASKA

 IN RE:                                                       )        CASE NO. BK 19-80064-TLS
                                                              )               Chapter 11
 SPECIALTY RETAIL SHOPS HOLDING                               )
 CORP., et al1                                                )
                                                              )
                           Debtors.                           )

                   MCKESSON’S DESIGNATION OF RECORD ON APPEAL

          McKesson Corporation (“McKesson”), by and through its undersigned counsel, hereby

 submits this Designation of Record on Appeal pursuant to Federal Rule of Bankruptcy Procedure

 8009(a) in connection with its Notice of Appeal from the Order Denying Request for Payment of

 Administrative Claim and Statement of Election [Bk. Dk. No. 1913].

 Filed Date       Docket                                          DOCUMENT
                  Number
 01/16/2019           27         Debtors’ Motion for Entry of Orders (I) Establishing Bidding
                                 Procedures for the Pharmacy Assets,(II) Approving the Transactions,
                                 and (III) Granting Related Relief
 01/16/2019           35         Debtors’ Motion for Entry of Interim and Final Orders
                                 (I) Authorizing the Debtors to Obtain Postpetition Financing,
                                 (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                                 Liens and Providing Superpriority Administrative Expense Status,
                                 (IV) Granting Adequate Protection to the Prepetition Lenders,
                                 (V) Modifying the Automatic Stay,(VI) Scheduling a Final Hearing,
                                 and (VII) Granting Related Relief
 01/16/2019           41         Limited Objection of McKesson Corporation to Debtor’s Emergency
                                 Motion for Post-Petition Financing
 01/18/2019           89         Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and
                                 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors
                                 and Debtors In Possession to Obtain Postpetition Financing, (II)
                                 Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
                                 and Providing Superpriority Administrative Expense Status, (IV)
                                 Granting Adequate Protection to the Prepetition Lenders, (V) Modifying

 1
           The Debtors in these Chapter 11 cases are: Specialty Retail Shops Holding Corp.; Pamida Stores Operating
 Co., LLC; Pamida Transportation LLC; Penn-Daniels, LLC; Place’s Associates’ Expansion, LLC; Retained R/E
 SPE, LLC; Shopko Finance, LLC; Shopko Gift Card Co., LLC; Shopko Holding Company, LLC; Shopko
 Institutional Care Services Co., LLC; Shopko Optical Manufacturing, LLC; Shopko Properties, LLC; Shopko Stores
 Operating Co., LLC; SVS Trucking, LLC.

                                                         1
 BN 37508707v1
Case 19-80064-TLS
       8:19-cv-00405-LSC
                     Doc 1953
                           Doc #Filed
                                 5 Filed:
                                      09/25/19
                                          09/25/19
                                                Entered
                                                    Page09/25/19
                                                         2 of 3 - Page
                                                                  14:09:36
                                                                       ID # 337
                                                                             Desc Main
                              Document      Page 2 of 3


 Filed Date      Docket                               DOCUMENT
                 Number
                          the Automatic Stay, and (VI) Scheduling a Final Hearing; and
                          (VII) Granting Related Relief
 01/28/2019       202     Transcript of January 6, 2019 hearings
 01/29/2019       215     Order (I) Authorizing the Transactions of Certain Pharmacy Assets
                          Free and Clear of All Interests and (II) Granting Related Relief
 01/29/2019       225     Debtors’ Motion for Approval of a Settlement with McKesson
                          Corporation Inc. Pursuant to Federal Rule of Bankruptcy Procedure
                          9019
 02/06/2019       344     Exhibit – Revised Budget in Support of Debtors’ Motion for Order
                          Authorizing the Debtors to Obtain Postpetition Financing,
                          (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                          Liens and Providing Superpriority Administrative Expense Status,
                          (IV) Granting Adequate Protection to the Prepetition Lenders,
                          (V) Modifying the Automatic Stay; and (VI) Granting Related Relief
 02/14/2019       425     Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507
                          and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and
                          Debtors In Possession to Obtain Postpetition Financing, (II) Authorizing
                          the Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                          Superpriority Administrative Expense Status, (IV) Granting Adequate
                          Protection to the Prepetition Lenders, (V) Modifying the Automatic
                          Stay, and (VI) Granting Related Relief
 03/01/2019       571     Disclosure Statement for the Second Amended Joint Chapter 11 Plan
                          of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates
 03/15/2019       684     Order Granting Motion for Approval of a Settlement with McKesson
                          Corporation Inc. Pursuant to Federal Rule of Bankruptcy Procedure
                          9019 Filed by Debtor Specialty Retail Shops Holding Corp.
 03/15/2019       N/A/    Proof of Claim number 1753-1 filed by McKesson against Debtors
 03/29/2019       782     McKesson Corporation’s Request for Payment of Administrative
                          Claim
 07/12/2019       1702    Debtors’ Amended Objection to McKesson Corporation’s Requests
                          for Allowance of Administrative Expenses
 08/12/2019       1801    McKesson Corporation’s Resistance/Response to Amended
                          Objection to Request for Payment of Administrative Claim
 08/23/2019       1856    Transcript of August 19, 2019 Hearing on McKesson Corporation’s
                          Requests for Allowance of Administrative Expenses
 08/30/2019       1876    Order Denying Request for Payment of Administrative Claim
 09/12/2019       1913    Notice of Appeal of Order Denying Request for Payment of
                          Administrative Claim




                                               2
 BN 37508707v1
Case 19-80064-TLS
       8:19-cv-00405-LSC
                     Doc 1953
                           Doc #Filed
                                 5 Filed:
                                      09/25/19
                                          09/25/19
                                                Entered
                                                    Page09/25/19
                                                         3 of 3 - Page
                                                                  14:09:36
                                                                       ID # 338
                                                                             Desc Main
                              Document      Page 3 of 3


 Dated: September 25, 2019                            CLINE WILLIAMS WRIGHT JOHNSON &
                                                      OLDFATHER, L.L.P.


                                                      /s/ Michael J. Whaley__________________
                                                      Richard P. Garden, Jr., #17685
                                                      Michael J. Whaley, #19390
                                                      Cline Williams Wright Johnson
                                                      Oldfather, L.L.P.
                                                      Sterling Ridge
                                                      12910 Pierce Street, Suite 200
                                                      Omaha, NE 68124
                                                      Telephone:     (402) 397-1700
                                                      rgarden@clinewilliams.com
                                                      mwhaley@clinewilliams.com

                                                      and

                                                      BUCHALTER
                                                      A Professional Corporation


                                                      /s/ Jeffrey K. Garfinkle
                                                      Jeffrey K. Garfinkle (admitted pro hac vice)
                                                      Paul S. Arrow (admitted pro hac vice)
                                                      18400 Von Karman Avenue, Suite 800
                                                      Irvine, CA 92612
                                                      Tel: (949) 760-1121
                                                      jgarfinkle@buchalter.com
                                                      parrow@buchalter.com



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of September, 2019, I caused the above document to
 be filed in the Bankruptcy Court’s CM/ECF system which gave electronic notification
 electronically upon all parties who filed an appearance or requested notice by electronic filing in
 this case.


                                                        /s/ Michael J. Whaley__________________



 4827-6994-7559, v. 1




                                                  3
 BN 37508707v1
